FRUGÉ, Judge.
This suit arose from a collision of an overtaking and passing truck with a left-turning motorist. Both vehicles were proceeding south on Louisiana Highway 1 just south of the City of Natchitoches. The trial court concluded that plaintiff, the left-turning motorist, was negligent. Plaintiffs have appealed. After thoroughly reviewing the evidence, we have concluded that there is no manifest error. We affirm.
For the foregoing reasons, the judgment appealed from is affirmed. The appellants to pay all costs.
Affirmed.